Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 25,
2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00691-CV
                                    ____________

                                ANLOC, LLC, Appellant

                                            V.

                         M & S EQUIPMENT, INC., Appellee


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-79226


                      MEMORANDUM OPINION

       This is an appeal from a default judgment signed June 28, 2011. On October 17,
2011, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. Appellant asserts that the trial court has granted its motion for new trial, rendering
the issues in the appeal moot. The motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.